Irving A. Merrill sustained accidental injuries in the course of his employment from which he died. At the time of his death he had a lawful wife living, Mabel Wilkinson Merrill Davidson, to whom an award has been made. The claimant here, Margaret Regan Merrill, lived with the decedent and had several children by him; there was no error on the part of the Board in making award to Mabel Wilkinson Merrill Davidson and in holding that Margaret Regan Merrill does not come within the provisions of the Compensation Law. Decision and award unanimously affirmed, without costs. Present — Hill, P. J., Rhodes, McNamee, Crapser and Heffernan, JJ.